IN THE SUPREME COURT OF THE STATE OF DELAWARE

STANLEY KING, §
§ No. 112, 2015
Defendant Below- §
Appellant, §
§
v. § Court Below—Superior Court
§ of the State of Delaware
STATE OF DELAWARE, § in and for Kent County
§ Cr. ID 1312012661
Plaintiff Below- §
Appellee. §

Submitted: June 18, 2015
Decided: August 26, 2015

Before VALIHURA, VAUGHN, and SEITZ, Justices.
O R D E R

This 261:1 day of August 2015, upon consideration of the appellant’s brief
ﬁled under Supreme Court Rule 26(c), his attomey’s motion to withdraw, and
the State’s response thereto, it appears to the Court that:

( 1) In January 2015, 3 Superior Court jury convicted the defendant-
appellant, Stanley King, of one count each of Burglary in the Second Degree,
Endangering the Welfare of a Child, Malicious Interference with Emergency
Communications, Offensive Touching, Misdemeanor Criminal Mischief, and
Breach of Release. The jury acquitted King of a second count of Endangering
the Welfare of a Child. On February 1 1, 2015, after a presentence investigation

and upon the State’s motion, the Superior Court declared King to be a habitual

offender and sentenced him to a total period of ten years and seven months at
Level V incarceration, to be suspended after serving eight years and thirty days
in prison for decreasing levels of supervision. This is King’s direct appeal.

(2) King’s counsel has ﬁled a brief and a motion to withdraw under
Supreme Court Rule 26(c). Counsel asserts that, based upon a complete and
careful examination of the record, there are no arguably appealable issues. By
letter, counsel informed King of the provisions of Rule 26(c) and provided him
with a copy of the motion to withdraw and the accompanying brief and
appendix. King also was informed of his right to supplement his attorney’s
presentation. King has raised nine issues for inclusion in the Rule 26(c) brief.
The State has responded to the Rule 26(c) brief and King’s additional points and
has moved to afﬁrm the Superior Court’s judgment.

(3) The Superior Court record reﬂects that, on December 30, 2013,
Dover police received a 911 call regarding a domestic dispute. Upon arrival at
the scene, the victim stated that King, her estranged boyfriend against whom she
had a no contact order, broke through the door of her apartment while she was
getting their daughter dressed to go outside. King and the victim engaged in a
physical struggle. The victim told King that she was going to call the police.
King then grabbed the victim’s cell phone out of her hand and threw it across

the room. The victim hit King several times and pulled out a lock of his hair,

after which King fled the apartment. At trial, the victim testiﬁed that, during
their altercation, King threatened to kill her. The investigating ofﬁcer, however,
testiﬁed that the victim did not make that claim when he interviewed her. The
jury convicted King on six of the seven indicted charges.

(4) In response to his counsel’s brief on appeal, King raises the
following nine issues for the Court’s consideration: (i) the verdict was
inconsistent because there were two children in the apartment at the time of the
incident but the jury acquitted him of one of the two indicted counts of
Endangering the Welfare of a Child; (ii) one of the jurors requested to leave
early for the day and this may have led to a rushed verdict; (iii) the evidence
against him was insufﬁcient because the State failed to produce photos of the
crime scene; (iv) trial counsel was ineffective for failing to allow King to select
his jury and for failing to ﬁle a motion to suppress; (v) the victim committed
perjury when she testiﬁed that King threatened to kill her; (vi) the State
committed a Brady violation when it failed to produce photos of the crime
scene; (vii) King was entitled to a Debenjy instruction because of the missing
crime scene photos; (viii) the Superior Court erred in granting the State’s
habitual offender motion after King had been sentenced; and (ix) his speedy trial
rights were violated because the Superior Court granted six continuance

requests.

I56;

(5) The standard and scope of review applicable to the consideration of
defense counsel’s motion to withdraw and an accompanying brief under Rule
26(c) is twofold: (a) the Court must be satisﬁed that defense counsel has made a
conscientious examination of the record and the law for claims that could
arguably support the appeal; and (b) the Court must conduct its own review of
the record in order to determine whether the appeal is so totally devoid of at
least arguably appealable issues that it can be decided without an adversary
presentation. '

(6) King’s ﬁrst claim on appeal is that the jury rendered an inconsistent
verdict because it convicted him of one count of Endangering the Welfare of a
Child but acquitted him of a second count, even though there were two children
present in the apartment. Under the rule of jury lenity, this Court may uphold a
conviction that is inconsistent with another jury verdict if there is legally
sufﬁcient evidence to justify the conviction.2 King does not argue that the
evidence was legally insufﬁcient to support his conviction for child
endangerment. Even if he did raise such an argument, we conclude, viewing

the evidence in the light most favorable to the State, that any rational juror could

I Penson v Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S.
429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

2 Tilden v. State, 513 A.2d 1302, 1306-07 (Del. 1986).

have found King guilty beyond a reasonable doubt of endangering the welfare of
his daughter.3 Accordingly, we ﬁnd no merit to his ﬁrst contention on appeal.
(7) King’s second argument is that, because one of the jurors expressed
a desire to be excused at 4 PM on the day of deliberations, the jury verdict may
have been rushed. King’s argument, however, is unsupported by the record.
The trial judge informed the prosecutor and defense counsel of the juror’s
request and asked counsel whether they would agree to accommodate the juror’s
request to adjourn at 4 PM if the jury had not reached a verdict by then. Both
lawyers agreed. The trial judge then informed the jury that they would adjourn
at 4 PM that day but would return the next day to continue deliberations if they
had not yet reached a verdict. The jury reached its verdict before 4 PM that
same afternoon. To impeach the jury’s verdict, King has the burden of
establishing both improper inﬂuence and actual prejudice to the impartiality of
thejuror's deliberations.4 King, however, did not object to thejuror’s request for
an early adjournment on the day deliberations began. Moreover, his contention
that the verdict was rushed is purely speculative and unsupported by any

evidence of impropriety.

3 1d. at 1307 (cilingJackson v. Virginia, 443 US. 307, 319 (1979)).
4 Flonnory v. State, 778 A.2d 1045, 1054 (Del. 2001).

(8) King next asserts that the evidence was insufﬁcient to support his
convictions because the State failed to submit any photographs into evidence.
The investigating ofﬁcer testiﬁed that he had taken photographs at the crime
scene, including photos of the damage to the victim’s front door, but when the
ofﬁcer attempted to retrieve the digital photos from the camera’s memory card,
the memory card was blank. King did not raise any objection to the lack of
photographic evidence at trial. Moreover, the lack of photographic evidence
does not support King’s argument that the State’s evidence was insufﬁcient to
support his convictions. The State presented the evidence of two witnesses—
the victim and the investigating officer—who testiﬁed about the damage to the
victim’s apartment. The State was able to establish the elements of the charged
crimes without photographic evidence, and the evidence it presented was more
than sufﬁcient to establish that King was guilty of second degree burglary and
the related charges.

(9) King next asserts that his trial counsel was ineffective for failing to
ﬁle a pretrial suppression motion or allowing King to pick his own jury. This
Court, however, will not consider a claim of ineffective assistance for the ﬁrst

time on direct appeal.5

(10) King’s ﬁfth claim on appeal is that the victim testiﬁed falsely at
trial that King had threatened to kill her. In support of his perjury claim, King
points out that the investigating ofﬁcer testiﬁed that the victim never told him
that King had threatened her. Defense counsel highlighted this inconsistency in
her closing argument and argued the victim’s credibility to the jury. The jury,
however, is the sole judge of the credibility of the witnesses appearing before
the trial court and is responsible for resolving any conﬂicts in the testimony.6 It
was within the purview of the jury to resolve any conﬂicts in the testimony
against King. We ﬁnd no merit to this claim.

(11) King’s sixth claim is that the State committed a Brady violation by
failing to disclose the photographs taken by the investigating ofﬁcer. “There are
three components of a Brady violation: (I) evidence exists that is favorable to
the accused, because it is either exculpatory or impeaching; (2) that evidence is
suppressed by the State; and (3) its suppression prejudices the defendant.”7
King’s Brady argument is meritless in this case because the photographs did not

exist due to a camera malfunction. Thus, the State did not suppress disclosure of

the photos.

6 McCoy v. State 112 A.3d 239, 268 (Del. 2014).
7 State v. Wright, 67 A.3d 319, 324 (Del. 2013) (quotations omitted).

(12) In a related argument, King asserts that he was entitled to a missing
evidence or Lolly8 instruction. A prerequisite for relief under Lolly is that the
requested material must be subject to disclosure under Brady or Superior Court
Criminal Rule 16.9 As discussed above, the material King has identiﬁed did not
trigger a duty under Brady or Superior Court Criminal Rule 16 because the
photos simply did not exist.

(13) King’s eighth argument on appeal is that he was denied a speedy
trial due to six continuances. The Superior Court docket, however, belies his
claim. King was arrested in January 2014 and held on secured bail. He posted
bail in March 2014 and was released. His trial was scheduled to begin on May
6, 2014. King failed to appear, and a capias was issued. Trial had to be
rescheduled until September 3, 2014. On that day, defense counsel requested a
continuance. Trial was rescheduled to October 7, 2014. On that day, the State
requested a continuance because a witness was unavailable. Trial was
rescheduled to November 17, 2014. On that day, the Superior Court had to
continue the trial because of the lack of judges. Ultimately, trial was held on

January 6, 2015.

3 Lolly v. State, 611 A.2d 956 (Del. 1992).
9 McCray v. State, 2003 WL 187947, at *2 (Del. Jan. 3, 2003).

(14) We ﬁnd no basis for King’s speedy trial claim.l0 King’s case was
tried almost exactly one year from the date of his arrest. Much of the scheduling
delay was caused by King’s failure to appear for his original trial date in May
2014 and by his request for a continuance of the second trial date in September
2014. Moreover, King failed to assert a speedy trial claim in the Superior Court
in the ﬁrst instance. He also fails to allege any prejudice from the delay. Given
these factual circumstances, we ﬁnd no merit to his speedy trial claim on appeal.

(15) King’s ﬁnal assertion of error is that the State’s habitual offender
motion was not granted until March 4, 2015, a month after King was sentenced.
King is incorrect, however. The docket reﬂects that the State’s motion was ﬁled
on January 9, 2015, with a notation that it would be heard at sentencing.
Sentencing was held on February 11, 2015. The Superior Court’s docket
reﬂects that the motion to declare King a habitual offender was granted on
February 11 at the sentencing hearing. Thus, there is no factual basis for King’s
ﬁnal claim.

(16) The Court has reviewed the record careﬁilly and has concluded that
King’s appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisﬁed that King’s counsel has made a conscientious effort

'° See Service v. State, 2015 WL 1234489, at 134 (Del. Mar. 17, 2015) (citing Barker v.
Wingo, 407 US. 514 (1972) and its four factor test for analyzing a speedy trial claim).

to examine the record and has properly determined that King could not raise a

meritorious claim in this appeal.

NOW, THEREFORE, IT IS ORDERED that the State’s motion to afﬁrm

is GRANTED. The judgment of the Superior Court is AFFIRMED. The

motion to withdraw is moot.